En Juez Asociado Se. A.ldeey,
emitió la opinión del tribunal.
. Para perfeccionar el demandado su apelación en este caso pidió a la corte inferior que ordenara al taquígrafo que hi-ciera la transcripción de los procedimientos y que para ese trabajo le concediera dos meses de prórroga en adición a los veinte días que señala la ley. Ambas peticiones fueron concedidas y también fué luego concedida otra prórroga más a petición de la parte apelante. Dentro de ésta última pró-rroga' el taquígrafo entregó la transcripción al secretario de la corte el 2 de septiembre de 1919 sin que sirviera copia de ella a la parte apelada ni a su abogado.
Señalado por la corte el día 29 de diciembre siguiente para la comparecencia de las partes a fin de proponer las enmiendas o adiciones que estimasen pertinentes a dicha transcripción compareció a dicho acto la parte apelada y como cuestión previa se opuso a la aprobación alegando que había sido radicada fuera de término porque el taquígrafo no había pedido prórrogas sino la parte apelante y porque no se le había servido copia de esa transcripción, oposición que desestimó la corte y entonces, después de aceptar la corte algunas enmiendas propuestas por el apelante y de mani-festar la parte apelada que no tenía enmiendas que propo-ner, fué aprobada dicha transcripción.
Con tales antecedentes la apelada nos presentó moción en 26 de enero último solicitando que desestimásemos la ape-lación por los motivos antes consignados, por haber trans-currido más de noventa días desde la interposición del re-curso sin haber sido radicada en este tribunal la transcrip-ción de los autos y porque la apelación no ha sido prose-guida con la debida diligencia porque aprobada el 29 de diciembre de 1919 han transcurrido más de Veinte d/as sin haber sido radicada en esta Corte Suprema.
Esa moción fué notificada al apelante el 26 de enero úl-*95timo y el día 28 del mismo mes fué radicada en este tribu-Ti.nl la transcripción.
La cuestión suscitada por la parte apelada con respecto a que solo al taquígrafo corresponde pedir prórrogas para hacer el trabajo de transcripción- carece de fundamento por-que la Ley No. 27 de noviembre de 1917, vigente cuando la transcripción fué ordenada, hecha y presentada al secretario por el taquígrafo nada dice con respecto a quién tenga el deber de pedir prórrogas sino que se limita a declarar que el taquígrafo tendrá veinte días para hacer la transcripción, disponiendo en su sección tercera que los términos señalados por dicha ley podrán prorrogarse por las cortes. Por con-siguiente pocLan pedirla tanto el taquígrafo como el ape-lante, que es realmente la parte interesada y obligada a que su apelación se tramite sin perjuicio para él ni para el ape-lado. Es más, considerando en el caso de Yieira y Compa- - ñía contra Eeyes, resuelto por nosotros el 19 de este mes y año, (pág. 80) la ley posterior No. 81 de junio de 1919 en la que se dice que el término para hacer la transcripción el taquí-grafo puede prorrogarse a su instancia o a la del apelante y en la que se declara que en ningún caso la demora del taquí-grafo constituirá motivo para desestimar la apelación, he-mos declarado que la parte apelante no solo puede pedir la prórroga para el taquígrafo, sino que tiene el deber de pe-dirla sino quiere sufrir las consecuencias de la omisión del taquígrafo de presentar la transcripción dentro del término que le fijó la corte o de la prórroga que le concedió. Por tanto, habiendo sido concedidas prórrogas al taquígrafo en este caso a petición del apelante quedó relevado del deber de presentar la transcripción dentro de los veinte días que concede la ley y no es motivo para desestimar la apelación el haberla presentado fuera de dicho término aunque dentro de las prórrogas que le fueron concedidas.
En cuanto al fundamento de desestimación basado on que el 26 de enero no se había presentado la transcripción apro-bada el 29 de diciembre anterior, no es procedente porque *96el día 26 de enero no habían transcurrido los treinta días que el apelante tenía para presentar dicha transcripción en este tribunal contados desde que-fue aprobada y ha sido presentada el día 28 de enero, dentro del término legal.
La única cuestión de las propuestas que tiene importancia es la referente a si debe ser servida a la parte apelada una copia de la transcripción que hace el taquígrafo por orden de la corte.
Cuando en este caso se ordenó al taquígrafo que hiciera la transcripción de la apelación y ctiando el dicho funciona-rio la presentó al secretario de la corte en 2 de septiembre' de 1919 regía la Ley No. 27 de noviembre de 1917, según la cual’ en lugar de preparar la parte apelante para su ape-lación el pliego de excepciones o de exposición del caso que determina el artículo 299 del Código de 'Enjuiciamiento Civil podrá optar porque el taquígrafo hiciera una transcripción de las declaraciones ofrecidas y tomadas, de las pruebas ofre-cidas y practicadas y de todas las resoluciones, actos o ma-nifestaciones de la corte, así como de toda.s las objeciones y excepciones- de los abogados y cuestiones o materias que con la misma se relacionen; transcripción que según la ley el taquígrafo entregará al secretario, señalándose entonces por el juez día para su aprobación, teniendo el secretario el deber de notificar ese señalamiento con diez días de antela-ción, en cuyo día el juez examinará y cuidará ele que la trans ■ cripción sea una copia exacta, verdadera y justa de los pro-cedimientos que tuvieron lugar durante el juicio; acto en el que- las partes podrán solicitar la inclusión de todos aquellos, documentos, constancias o particulares que deban unirse a I51 misma, de acuerdo con las resultancias del litigio. Certi-ficada por el juez la fidelidad y corrección de dicha trans-cripción, cuando sea así aprobada, constituirá y formará parte del legajo de la sentencia como si fuera el pliego de excepciones o exposición del caso prescrito en el artículo 299 del ya citado código, procediéndose en todo lo demás como - dispone el repetido artículo.
*97De acuerdo, pues, con esa le'y la parte apelante podía optar entre preparar por sí misma la exposición del caso o-pliego de excepciones de acuerdo con el artículo 299 citado1 o pedir a la corte que ordenase al taquígrafo que hiciera una transcripción de las declaraciones, pruebas, resoluciones,, actos o manifestaciones de la corte, de las excepciones y objeciones de los abogados y de las cuestiones o materias-que con la misma se relacionan. Si seguía el procedimiento del artículo 299 la parte apelante tenía que entregar a la apelada una copia de la exposición del caso o pliego de ex-cepciones que preparaba y presentaba a la corte, pero op-tando por el procedimiento de la Ley No. 27 referida ni él ni el taquígrafo tiene que entregar a la parte apelada copia de la transcripción que éste hace y presenta al tribunal por-que la ley no impone dicha, entrega a ninguno de los dos.. Dicha Ley No. 27 regula todo lo referente a la transcripción hecha por el taquígrafo hasta el momento en que es apro-bada y certificada por el juez y después de esto es que pasa a formar parte del legajo de la sentencia y a tener aplica-ción otra vez el artículo 299 del código mencionado. Por consiguiente, habiéndose acogido el apelante a los beneficios de la Ley No. 27 no tenía obligación, ni tampoco el taquí-grafo, de entregar a la. parte contraria copia de dicha trans-cripción y, por tanto, no podemos declarar' que la falta de esa entrega sea motivo para desestimar la apelación. In-dudablemente que tal copia era conveniente a la parte ape-lada para poder proponer sus enmiendas sin necesidad de examinar la transcripción en la secretaría de la corte pero la ley no dispuso su entrega. Esta situación creada por esa ley a las partes apeladas pasó pronto, por fortuna, pues en 26 de septiembre de 1919 empezó a regir la Ley No. 81 de ese año en la que se ordenó la entrega de tal copia a las par-tos apeladas; disposición que robustece la conclusión a que antes hemos llegado, pues no hubiera tenido que ordenar la ley expresamente la entrega de esa copia si el legislador hubiera estimado que de acuerdo con la número 27 había *98que entregar tal copia por ser aplicable en ese extremo el artículo 299. Para que a una persona pueda eximírsele el cum-.plimiento de algún deber legal debe bailarse éste claramente impuesto por la ley.
La alegación que hizo la parte apelada de que por estar en vigor en 29 de diciembre de 1919, fecba de la aprobación de la transcripción, la Ley No. 81, debió entregársele copia de dicha transcripción, tampoco es sostenible porque el ta-quígrafo solo tiene tal deber para las transcripciones que entregare después del 29 de septiembre de 1919 y él hizo la entrega el día 2 de septiembre.
Por las razones expuestas la moción de desestimación debe ser declarada sin lugar.

Declarada sin lugar la moción de desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.